MINUTE ENTRY
That part of the petition requesting authorization of electronic media coverage in the Utah Court of Appeals is hereby granted, subject to the following conditions.
Installation of all necessary wiring and associated facilities needed to permit the use of television cameras shall be at the petitioners’ expense and shall be to the court’s satisfaction.
Furthermore, the notice provisions and general guidelines published in the Appendix to the Petition of Society of Professional Journalists, for Modification of Canon 3(A)(7) etc., published at 727 P.2d 200, shall apply equally to the Utah Supreme Court and the Utah Court of Appeals with one amendment. Appendix A sub-section (5) is hereby amended to read: “At least two working days’ written notice requesting media access shall be given to the court, unless good cause exists to justify shorter notice.”